Citation Nr: 1810024	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-22 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia (exclusive of a period of assigned temporary total rating from    July 9, 2009 to August 31, 2009). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 2002 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right knee chondromalacia and assigned a 10 percent disability rating effective April 29, 2008.  In a September 2011 rating decision, the RO assigned a temporary total rating for the period from July 9, 2009, to August 31, 2009.

In March 2011, the Veteran and her spouse provided hearing testimony before      the undersigned Veterans Law Judge.  A transcript is of record.  The claim was remanded by the Board in June 2011 and February 2013 for further development.

The Board issued a decision in June 2015 that denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2016 Joint Motion for Remand, the parties requested that the Court vacate the June 2015 Board decision that denied entitlement to an initial disability rating in excess of 10 percent for a right knee chondromalacia (exclusive of a period of assigned temporary total rating from July 9, 2009 to August 31, 2009).  In a July 2016 Order, the Court granted the Joint Motion.

The claim was again remanded by the Board in October 2016 and March 2017.    An August 2017 rating decision granted a separate noncompensable rating for a right knee scar, effective September 1, 2009.  

Concerning the claim for a TDIU listed on the cover page, a TDIU may be part      of an increased disability rating claim when such claim is raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the October 2017 appellate brief, the Veteran's representative expressly raised the issue.  Thus, that issue has been included on the cover page.  

The claim for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's right knee disability but has never exhibited flexion limited to 45 degrees or extension limited to 10 degrees.

2.  The Veteran's subjective complaints of giving way and treatment providers prescribing a knee brace are consistent with a finding of mild instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right knee chondromalacia (exclusive of a period of assigned temporary total rating from July 9, 2009, to August 31, 2009) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5260, 5261 (2017).

2.  The criteria for a separate 10 percent rating based on right knee instability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257.



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability   in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and         the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.        See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. 
App. 32 (2011).

Service connection was established for right knee chondromalacia in the June 2009 rating decision that is the subject of this appeal.  The RO assigned a 10 percent rating by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014, effective April 29, 2008.  The RO specifically determined that a 10 percent rating was warranted for painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca.      As noted in the introduction, a temporary total rating for the period from July 9, 2009 to August 31, 2009, was assigned in a September 2011 rating decision     based on right knee arthroscopic lateral release and partial synovectomy.  

Diagnostic Code 5014 provides that osteomalacia will be rated on limitation of motion of affected parts as degenerative arthritis.  The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent    for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero       to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2017).

The Board has reviewed all the evidence in the record. Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for right knee chondromalacia based on limitation of motion at any time during the appeal  period.  At no time has the Veteran's right knee reflected motion limited to 45 degrees of flexion or 10 degrees of extension, to support even a 10 percent rating under Diagnostic Codes 5260 or 5261.  Rather, at worst, the Veteran exhibited flexion limited to 105 degrees during the June 2011 VA examination, limited          to 100 degrees after repetition. On the May 2009 examination, the Veteran had painful motion at 100 degrees, but was able to flex to 114 degrees after repetition. Extension has consistently been reported as normal.  See VA treatment records;   VA examination reports.  Moreover, the May 2017 VA examination was conducted during flare-up as reported by the Veteran, but at that time range of motion was full extension and 130 degrees of flexion.

Consideration has been given to functional impairment and effects of pain on functional abilities.  The Board acknowledges that both the May 2009 and June 2011 VA examiners reported objective evidence of pain following repetitive motion with additional limitation of motion after repetitive movement. Additionally, the May 2017 VA examiner reported objective evidence of pain with flexion, resulting in functional loss, and with passive range of motion; pain with weight bearing and at rest; tenderness or pain at the medial lateral joint; disturbance of locomotion and interference with standing; and that pain, weakness and lack of endurance limited 
functional ability during flare up.  Moreover, outpatient treatment notes have mentioned crepitus, effusion, heat, malalignment, tenderness, pain at rest, weakness, guarding of movement, and subpatellar tenderness.  Some weakness in the right leg has been noted as well at times. However, the functional impairment and effects of pain exhibited by the service-connected right knee disability have already been considered by the RO in the assignment of the initial 10 percent rating.  The Veteran's limitation of motion has not risen to a compensable level under Diagnostic Codes 5260 and 5261, nor do x-rays reflect arthritis of the joint. Thus, the 10 percent rating presently assigned contemplates the functional impact arising from the objective findings and her subjective complaints.  Indeed, even when weakness and lack of endurance were impacting the right knee's function during her flare-up at the May 2017 examination, her range of motion did not rise to a compensable level.  Accordingly, higher or separate ratings based on limitation of flexion and extension are not warranted.

After resolving all doubt in the Veteran's favor, however, the Board finds that a separate 10 percent rating is warranted for the Veteran's complaints of instability and giving way.  Although stability testing has generally reflected a stable knee and there is no mention of patellar subluxation in the medical evidence, the Veteran has credibly reported that her knee gives out, and the treatment records reflect that she has been prescribed various different braces for her right knee and advised to use     a cane for that complaint.  The record also notes that she sometimes uses forearm crutches and occasionally a motorized scooter when shopping if the stores provide such.

A rating in excess of 10 percent is not warranted as the evidence does not reflect findings consistent with a moderate instability or subluxation. In fact, there was    no indication that the Veteran had right knee instability in the March 2009 VA nurse practitioner outpatient note and x-ray at that time was reported as free of evidence of dislocation; Lachman's and McMurray's tests were negative; none       of the physical therapy records dated between October 2009 and November 2009 made mention of right knee instability; and the June 2011 VA examination report specifically acknowledged the Veteran's subjective report of right knee instability, but indicated the absence of objective instability on physical examination.  VA physical therapy notes from April 2016 to June 2016 also note the Veteran's complaint that her right leg would "go out" on the initial appointment, but there   was no laxity with valgus/varus or anterior/posterior drawer tests on the right knee.  When she went to subsequent physical therapy appointments, the Veteran was able to perform the exercises well without any notation regarding right knee instability.  Similarly, the May 2017 VA examination revealed normal joint stability testing.  Accordingly, more than mild instability has not been shown.  

In sum, the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for chondromalacia pursuant to Diagnostic Code 5014, 5260 and 5261.  However, after resolving all doubt in favor of the Veteran, the Board finds that a separate 10 percent rating, but no higher, based on instability        is warranted.  


ORDER

An initial disability rating in excess of 10 percent for right knee chondromalacia is denied.

A separate 10 percent rating for right knee instability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

As noted above, in the October 2017 appellate brief, the Veteran's representative specifically raised a claim for TDIU.  As such matter has not been developed or adjudicated by the AOJ, remand is necessary.  

On remand, the Veteran should be afforded appropriate notice pursuant to the Veterans Claims Assistance Act and be asked to fully complete a VA Form            21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, this issue is REMANDED for the following:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU. Additionally, ask her to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After undertaking the development above and any additional development deemed necessary, the claim    for TDIU should be adjudicated. If the benefit sought    on appeal is denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


